Case 0:21-cv-60759-RAR Document 24 Entered on FLSD Docket 08/14/2021 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 21-CV-60759-RAR

  MATTHEW OSCAR,

         Plaintiff,

  v.

  NOBLE SALES CO., INC.,

        Defendant.
  _______________________________________________/

                          ORDER DENYING MOTION TO REMAND

         THIS CAUSE comes before the Court upon Plaintiff’s Motion to Remand [ECF No. 16]

  (“Motion”). Having reviewed the Motion, Defendant’s Response [ECF No. 20], and the record,

  and being otherwise fully advised, it is hereby

         ORDERED AND ADJUDGED that the Motion is DENIED as set forth herein.

                                          BACKGROUND

         On March 5, 2021, Plaintiff filed an action in state court against Defendant, his former

  employer, alleging that he was wrongfully terminated for objecting to Defendant’s alleged

  violations of law. See Notice of Removal [ECF No. 1] ¶¶ 1, 11. Plaintiff’s Complaint pleads one

  count of unlawful retaliation under Florida’s Whistleblower Act (“FWA”), FLA. STAT. section

  448.104. See Compl. [ECF No. 1-2] at 9. Plaintiff’s Complaint seeks “front pay, back pay, and

  emotional distress damages, as well as his costs and attorneys’ fees . . . .” Id. at 10. Defendant

  removed the action to this Court on April 7, 2021. See Notice of Removal.

         The parties do not dispute that diversity of citizenship exists because Defendant is

  incorporated and has its principal place of business in Massachusetts, while Plaintiff resides in



                                             Page 1 of 5
Case 0:21-cv-60759-RAR Document 24 Entered on FLSD Docket 08/14/2021 Page 2 of 5




  Coral Springs, Florida. Id. ¶¶ 6-7. However, the parties dispute whether the amount in controversy

  meets the $75,000 jurisdictional threshold. Defendant argues that the amount in controversy

  requirement is satisfied because: (i) Plaintiff earned $8,185.64 each month while employed by

  Defendant—and therefore his potential back pay award would cross the $75,000 threshold

  approximately 9.5 months after his October 7, 2020 termination date (i.e., by the end of July of

  2021); (ii) Plaintiff also seeks attorneys’ fees provided by statute and other compensatory damages;

  and (iii) Plaintiff made a $164,000 settlement demand on November 12, 2020. Id. ¶¶ 14-19.

           In the Motion, Plaintiff insists that the amount in controversy is not satisfied because: (i)

  based on the monthly earnings calculated by Defendant, “Plaintiff’s back pay damages to date total

  only $44,686.65” and the amount in controversy must be established at the time of removal (Mot.

  at 1); (ii) attorneys’ fees should not be included in the amount in controversy because those figures

  would be purely speculative (Id. at 4); (iii) Plaintiff’s requests for compensatory damages and front

  pay are too nebulous to meet Defendant’s burden (Id. at 5); and (iv) Plaintiff’s initial settlement

  demand cannot be treated as “an absolutely reasonable assessment of the value of the claim” (Id.

  at 7).

                                         LEGAL STANDARD

           When a party removes a case to federal court, the removing party must prove, by a

  preponderance of the evidence, that the district court has subject matter jurisdiction and the

  removal is timely. Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 751 (11th Cir. 2010); Lowery

  v. Ala. Power Co., 483 F.3d 1184, 1208 (11th Cir. 2007). A federal court has subject matter

  jurisdiction over cases involving a federal question or where the parties are completely diverse and

  the amount in controversy exceeds $75,000, not including costs and fees. 28 U.S.C § 1331; 28

  U.S.C. § 1332(a)(1). “The substantive jurisdictional requirements of removal do not limit the types



                                               Page 2 of 5
Case 0:21-cv-60759-RAR Document 24 Entered on FLSD Docket 08/14/2021 Page 3 of 5




  of evidence that may be used to satisfy the preponderance of the evidence standard[;]” rather,

  “[d]efendants may introduce their own affidavits, declarations, or other documentation—provided

  of course that removal is procedurally proper.” Pretka, 608 F.3d at 755. “A court’s analysis of

  the [amount in controversy] requirement focuses on how much is in controversy at the time of

  removal, not later.” Id. at 752.

         “Where[] . . . the plaintiff has not pled a specific amount of damages, the removing

  defendant must prove by a preponderance of the evidence that the amount in controversy exceeds

  the jurisdictional requirement.” Id. (citation omitted). “A conclusory allegation in the notice of

  removal that the jurisdictional amount is satisfied, without setting forth the underlying facts

  supporting such an assertion, is insufficient to meet the defendant’s burden.” Williams v. Best Buy

  Co., Inc., 269 F.3d 1316, 1320-21 (11th Cir. 2001). It is “impermissible speculation for a court to

  hazard a guess on the jurisdictional amount in controversy without the benefit of any evidence [on]

  the value of individual claims.” Pretka, 608 F.3d at 752 (citing Lowery, 483 F.3d at 1220) (internal

  quotations omitted) (alteration in original).

         “[H]owever, when a removing defendant makes specific factual allegations establishing

  jurisdiction and can support them (if challenged by the plaintiff or the court) with evidence” the

  court may rely on “reasonable deductions, reasonable inferences, or other reasonable

  extrapolations” to determine that the amount in controversy requirement is satisfied. Id. at 754.

  Simply put, “a removing defendant is not required to prove the amount in controversy beyond all

  doubt or to banish all uncertainty about it.” Id.

                                              ANALYSIS

         Here, the Court finds that Defendant has proven by a preponderance of the evidence that

  the amount in controversy exceeds $75,000. As an initial matter, although the Court acknowledges



                                                  Page 3 of 5
Case 0:21-cv-60759-RAR Document 24 Entered on FLSD Docket 08/14/2021 Page 4 of 5




  that some courts in this circuit calculate back pay damages through the potential trial date, this

  Court agrees with those that have found such an approach too speculative and have instead

  calculated back pay damages through the date of removal. See Hardman v. Zale Delaware, Inc.,

  No. 16-62826, 2017 WL 759023, at *3 (S.D. Fla. Feb. 28, 2017); Clinch v. C&S Wholesale Servs.,

  Inc., No. 20-23737, 2020 WL 6364312, at *2 (S.D. Fla. Oct. 29, 2020). At the time of removal—

  April 7, 2021—Plaintiff’s back pay damages were approximately $49,113.84 ($8,185.64 x 6

  months).

          As this Court explained in a prior Order, the Eleventh Circuit has held that “[w]hen a

  statute authorizes the recovery of attorney’s fees, a reasonable amount of those fees is included in

  the amount in controversy.” Lacombe v. Geovera Specialty Ins. Co., No. 20-61016, 2020 WL

  6079273, at *2 (S.D. Fla. July 23, 2020) (quoting Morrison v. Allstate Indem. Co., 228 F.3d 1255,

  1265 (11th Cir. 2000)). However, the Eleventh Circuit has not opined on whether the amount of

  attorney’s fees included in the amount in controversy is the amount accrued at the time of removal

  or the prospective amount of attorney’s fees required to litigate the entire case—and courts in this

  circuit are divided on this issue. Id. In Lacombe, after considering the intra-circuit split, this Court

  concluded that only fees incurred at the time of removal should be included in the amount-in-

  controversy calculation. Id. Although Plaintiff has provided Defendant’s counsel’s hourly fee

  ($450/hour) and indicated that a “mere 56 hours of billable time” would put Plaintiff’s attorneys’

  fees at $25,000, the Court is unwilling to speculate as to how many hours Plaintiff’s attorneys

  worked on this case pre-removal to determine if the attorneys’ fees combined with the back pay

  calculated above satisfy the amount in controversy.

          However, the Court finds that Plaintiff’s settlement demand of $164,000—together with

  the rest of the evidence that Defendant has presented—is sufficient to establish the $75,000



                                               Page 4 of 5
Case 0:21-cv-60759-RAR Document 24 Entered on FLSD Docket 08/14/2021 Page 5 of 5




  jurisdictional requirement. Although a settlement demand will not suffice if it is merely “puffing

  and posturing,” Beauliere v. JetBlue Airways Corp., No. 20-60931, 2020 WL 6375170, at *2 (S.D.

  Fla. Oct. 29, 2020), here the settlement demand states that it is based on a two-year calculation of

  Plaintiff’s back pay, which is specific enough to provide a reasonable assessment of the value of

  Plaintiff’s claim. 1 Relying on common sense and “reasonable deductions, reasonable inferences,

  or other reasonable extrapolations,” the Court concludes that Defendant has met its burden with

  respect to the amount in controversy and that a remand to state court is unwarranted.

                                             CONCLUSION

          For the foregoing reasons, it is hereby ORDERED AND ADJUDGED that Plaintiff’s

  Motion to Remand [ECF No. 16] is DENIED.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 13th day of August, 2021.



                                                           _________________________________
                                                           RODOLFO A. RUIZ II
                                                           UNITED STATES DISTRICT JUDGE




  1
    Indeed, at this time, Plaintiff’s back pay since the date of his termination—using the $8,185.64 monthly
  rate—has already exceeded $75,000, and on top of that Plaintiff is seeking attorneys’ fees and other
  compensatory damages.

                                                Page 5 of 5
